DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.
Election/Restrictions
Claims 14-15, 19, 22-26, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 December 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit et al. (US 5,756,218).
Regarding Claims 1 and 6, Buchheit et al. (US’218) teach a first composition (“aqueous solution of a soluble metal compound”) for contacting at least a portion of a substrate (sealing the coating by immersion), the first composition comprising any combination of cations including one or more of the group consisting of aluminum, magnesium, calcium, strontium, titanium, molybdenum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, manganese, iron, cobalt, nickel, and bismuth (col. 4, lines 59-66). Of this list, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, and lutetium are all lanthanides, and titanium is an element of group IV B. It would have been obvious to use a lanthanide series cation, because over half of the list are lanthanides (13/24). Although the list includes a single element of Group IVB (titanium), the list is not particularly long (24 total elements, 13 of which are lanthanides), making the selection of titanium in combination with a lanthanide reasonably probable (e.g. the probability of randomly selecting titanium as a sole component is 1/24, or 4%; the probability of randomly selecting a group IV element (titanium) after selecting a single representative lanthanide from the group is 1/11, or 9%). Moreover, as the number of components in a combination increases, the probability of selecting titanium as one of the components increases. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the first composition of US’218 by including both a lanthanide and a titanium (group IVB element), because US’218 suggests cations of both groups of elements, the list of elements to choose from is relatively small, and it would have been obvious to use any number of the elements in combination making it reasonably probable that both a lanthanide and titanium would be used in a single composition. Additionally, US’218 teaches an oxidizing compound in the first composition (col. 5, lines 20-25).
US’218 teaches a separate second composition for treating at least a portion of the substrate, the second composition comprising a Group IA metal cation (Lithium salt) (col. 4, step b)). Alternatively, because US’218 suggests alternate metals (col. 4, lines 63-66), it would have been obvious to have a collection (kit) of various compositions, one or more including titanium from (IVB), one or more including a lanthanide, and even one or more including both as a matter of preference, as a matter of availability, or as a matter of cost. 
US’218 suggests that a system of two separate compositions (a kit) with recited components is obvious. The limitation “wherein the substrate is contacted with the first composition prior to being contacted with the second composition and/or the third composition” recites an intended use, which is not given patentable weight, and the separate compositions are capable of being used in the recited intended use.
US’218 fails to teach the recited concentration range for an oxidizing agent. However, it provides an example of 5 ml hydrogen peroxide to 1 liter of sealing solution (5 ml/1000 ml is 0.5% by volume, or 5000 ppm by volume) (Claim 26). Furthermore, it suggests adding sufficient quantity to oxidize the solution cation to a higher valence state (col. 5, lines 20-25; Claim 25). In addition, US’218 suggests that it was known in the prior art to add oxidizing agents to a coating solution to provide an oxide layer on the surface of a metal substrate in order to improve corrosion resistance (col. 1, lines 55-65). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify a first composition of US’218 by providing the oxidizing agent within the recited concentration range through routine optimization in order to provide sufficient quantity to oxidize the solution cation.
Regarding Claim 3, US’218 teaches both cerium and praseodymium (col. 4, lines 59-66).
Regarding Claim 4, US’218 fails to teach a specific amount of lanthanide cation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 7, US’218 teaches a concentration of 100 ppm (col. 4, lines 46-48).
Regarding Claim 8, a second composition can have a pH of greater than 8, preferably about 11-12 (col. 3, lines 21-27; col. 4, item b)).
Regarding Claim 13, US’218 teaches that chromate and phosphate coatings are the two most common kinds of conversion coatings (col. 1, lines 38-40) and provides examples of coatings, which include chromates and not phosphates (col. 1, line 55 through col. 2, line 11). In addition, US’218 teaches a hydrotalcite coating, which is neither a chromate nor a phosphate coating and no phosphate is described in the coating (col. 3, line 22 through col. 4, line 21). Also, US’218 describes the first composition as an aqueous solution for sealing an unrinsed hydrothermal coating, and the description does not include phosphate. Therefore, there is no reason to think an obvious system (collection of compositions) of US’218 for treating a substrate includes phosphate. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to include no phosphate in the system (composition) of US’218.
Claim 1, 3-4, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daech (US 6,451,443).
Regarding Claims 1, 3, and 6, Daech (US’443) teaches a first composition for contacting at least a portion of the substrate, the first composition comprising a lanthanide series element cation (CeCl3) and an oxidizer (hydrogen peroxide) in solution (col. 5, lines 40-46), and a second composition comprising a Group IA metal cation (lithium molybdate) in solution (Abstract; col. 5, lines 22-26). US’443 teaches a system of two separate compositions (a kit) as required. The limitation “wherein the substrate is contacted with the first composition prior to being contacted with the second composition and/or the third composition” recites an intended use, which is not given patentable weight, and the separate compositions are capable of being used in the recited intended use.
US’443 teaches 0.01 M of CeCl3 (including lanthanide cation) and 4 mL of 1.5% H2O2 (oxidizer) for every 250 mL of 0.01 of CeCl3 (col. 5, lines 43-46). US’443 fails to teach a particular solvent. Assuming water as a solvent, 4 ml of 1.5% hydrogen peroxide in 250 mL of 0.01 M cerium chloride solution would be 344 ppm of oxidizer by weight (hydrogen peroxide: 0.015*1.44 g/mL*1000 mL/g = 21.6 g; 21.6 g/34 g/mol =0.635 M hydrogen peroxide; 4 mL of 0.635 M hydrogen peroxide is 0.635 mol hydrogen peroxide/(1000 ml water) *4=0.00254 mol hydrogen peroxide=0.0864 g hydrogen peroxide. Cerium chloride: 0.01 M =0.01 mol CeCl3/(1000 mL water)=246.5 g/mol*0.01 mol CeCl3/(1000 mL water)=2.465 g CeCl3/(1000 mL water); 250 mL solution =2.465 g CeCl3/4 =0.61625 g CeCl3. Thus, the solution of US’443 in water would have 0.0864 g oxidizer (hydrogen peroxide) in about 250 g of solution or about 344 ppm of oxidizer by weight in the first composition. However, because US’443 does not specifically teach water as solvent, the concentration would be an obvious range, not anticipated by US’443. Moreover, US’443 evidences that oxidizer concentration is a result-effective variable known in the prior art to affect the oxidation process of cerium from 3 to 4 valence (col. 8, lines 10-22) and to improve corrosion resistance (col. 8, lines 19-21), including pitting (Table 2). In addition, US’443 teaches adjusting the amount of oxidizing agent (H2O2) to improve corrosion resistance and defects/ pitting (Table 2). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the first composition of US’443 to include oxidizer within the recited range of concentration through routine optimization. Also, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 4, US’443 teaches 0.01 M of CeCl3 (including lanthanide cation) and 4 mL of 1.5% H2O2 (oxidizer) for every 250 mL of 0.01 of CeCl3 (col. 5, lines 43-46). US’443 fails to teach a particular solvent. Assuming water as a solvent, 4 ml of 1.5% hydrogen peroxide in 250 mL of 0.01 M cerium chloride solution would be 344 ppm of oxidizer by weight (hydrogen peroxide: 0.015*1.44 g/mL*1000 mL/g = 21.6 g; 21.6 g/34 g/mol =0.635 M hydrogen peroxide; 4 mL of 0.635 M hydrogen peroxide is 0.635 mol hydrogen peroxide/(1000 ml water) *4=0.00254 mol hydrogen peroxide=0.0864 g hydrogen peroxide. Cerium chloride: 0.01 M =0.01 mol CeCl3/(1000 mL water)=0.01 mol (Ce+)/(1000 mL water) = 140  g (Ce+)/mol*0.01 mol (Ce+)/(1000 mL water)=1.4 g (Ce+)/(1000 mL water). Thus, the solution of US’443 in water would have 1.4 g of lanthanide cation (hydrogen peroxide) in 1000 g of solution or about 1400 ppm of Ce+ by weight in the first composition. However, US’443 does not specifically teach water as solvent and fails to teach the recited concentration, assuming water. US’443 suggests varying concentration of CeCl3 concentration (col. 4, lines 30-42) and evidences that the concentration of CeCl3 -- and thus Ce+ -- is a result effective variable, known in the prior art to affect corrosion resistance (col. 1, line 66 through col. 2, line 3; col. 2, lines 15-23; col. 4, lines 34-42). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of US’443 with the recited range of lanthanide concentration through routine optimization. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 7, US’443 teaches that a concentration of the second composition 1738.2 ppm (molecular weight of lithium molybdate; 173.82 g/mol; 173.82 g/mol *0.01 mol/L*1000) (col. 7, lines 50-54).
Regarding Claim 8, US’443 teaches a pH of 11 (col. 4, lines 57-60).
Regarding Claim 13, US’443 teaches components of system, and no component includes phosphate. The teaching is evidence that the system of US’443 is free or substantially free of phosphate.
Response to Arguments
Applicant’s amendment, filed 28 November 2022, with respect to the rejections of Claims 1, 3, 6-8, and 13 under 35 USC 102(a)(1) as anticipated by Daech (US 6,451,443) has been fully considered and overcomes the previous rejection under 35 USC 102.  The rejections of Claims 1, 3, 6-8, and 13 under 35 USC 102(a)(1) as anticipated by Daech (US 6,451,443) have been withdrawn. However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of the amendment.

Applicant's arguments filed 28 November 2022 with respect to the rejections of Claims 1, 3-4, 6-8, and 13 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant’s statement that “Daech was discussed in the Amendment dated April 13, 2022, incorporated herein by reference” (Remarks, p. 6, top). It is not clear what it means by incorporating the amendment in remarks. If Applicant means to suggest that Applicant is relying on  arguments made in previous remarks, Examiner addressed the amendment in the Final Rejection dated 28 July 2022.
In response to Applicant’s arguments that Daech (US’443) does not disclose, teach, or suggest the recited system of Claim 1 because a concentration calculated from US’443 falls outside the recited range, (Remarks, p. 6), the argument is not persuasive, because the rejection is based on the obviousness of optimizing the concentration of oxidizing agent through routine optimization, where US’443 itself teaches adjusting a concentration of oxidizing agent (H2O2) specifically to achieve improved corrosion resistance and fewer defects due to corrosion (Table 2; col. 4, lines 34-42).
In response to Applicant’s argument based on the 132 Declaration, submitted 28 November 2022 (Remarks, pp. 6-7), Applicant’s argument is not persuasive, because a) the Declaration does not show criticality of a range, b) the Declaration is based on a specific process, which is an intended use of the claimed composition and not the subject of the claims, c) the experiments on which the Declaration is based do not cover the scope of either the claims or of the prior art, and d) shows at most optimization of the compositions taught in US’443 and US’218. Table 12 of the Declaration shows that one can adjust concentrations of the components, including the oxidizing agent (hydrogen peroxide) to improve the effects of corrosion, which is exactly what the prior art suggests. Furthermore, although Applicant has narrowed the range of concentration for hydrogen peroxide in the claims, the full range disclosed in the specification as originally filed is 100 ppm to 3000 ppm [0083] without any indication that the narrower range now claimed is critical over the more broadly disclosed range.
In response to Applicant’s argument that parts per million by weight and parts per million by volume are not equivalent measurements (Remarks, p. 8), the argument is not persuasive and does not affect the optimization rationale, where Buchheit (US’218) would have suggested adding sufficient oxidizing agent (hydrogen peroxide) in an amount to improve corrosion resistance. Moreover, Applicant would need to explain his reasoning that there is no way to calculate parts per million by weight from parts per million by volume (Remarks, p. 8, second paragraph); it is not clear whether he means in general or that US’218 does not provide sufficient information to make the conversion in this specific case. At any rate, what is at issue is whether it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize concentration of hydrogen peroxide based on the teachings to within a recited amount no matter what units are expressed. Because US’218 gives guidance as to the mechanism for improving corrosion resistance (col. 5, lines   20-25), gives general suggestions as to concentration (5000 ppm), and provides evidence that hydrogen peroxide is added to improve corrosion resistance, the burden is on Applicant to show criticality or unexpected results within his claimed range. There is no evidence of unexpected results either in the specification as originally filed, which describes a range of 100 ppm to 3000 ppm [0083] without any indication that the narrower range now claimed is critical over the more broadly disclosed range.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 28 November 2022 is insufficient to overcome the rejection of Claims 1, 3-4, 6-8, and 13 based upon US’443 or US’218, because it  as set forth in the last Office action because:  a) the Declaration does not show criticality of a range, b) the Declaration is based on a specific process, which is an intended use of the claimed composition and not the subject of the claims, c) the experiments on which the Declaration is based do not cover the scope of either the claims or of the prior art, and d) shows at most optimization of the compositions taught in US’443 and US’218 to achieve an improvement in corrosion resistance, which US’443 and US’218 both suggest. Table 12 of the Declaration shows that one can adjust concentrations of the components, including the oxidizing agent (hydrogen peroxide) to improve the effects of corrosion, which is exactly what the prior art suggests.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712